Exhibit 99.1 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. REPORTS RESULTS FOR 2 ● 2013 revenues flat year over year at $2.9 billion, while OIBDAN1 rose 4% to $691 million, excluding foreign exchange and divestitures ● Full year Americas revenues were up 1% and OIBDAN increased 4%, while International revenues declined 1% and OIBDAN climbed 9%, excluding foreign exchange and divestitures San Antonio, February20, 2014 – Clear Channel Outdoor Holdings, Inc. (NYSE: CCO) today reported financial results for the fourth quarter and full year ended December31, 2013. “As the economic recovery in the U.S. and around the world gains momentum, CEO William Eccleshare and his team have put Clear Channel Outdoor in the best possible position to partner effectively with local, national and global advertisers,” said Bob Pittman, Executive Chairman of Clear Channel Outdoor Holdings, Inc.“Just as critical to our success is our leadership in innovative digital technologies that are transforming the industry’s engagement with increasingly mobile consumers.We have never been better prepared to help advertisers meet their marketing needs and make the most of the growing out-of-home trend worldwide.” “With our global scale and efficiencies, we identified and developed best-in-class new technologies and groundbreaking initiatives in 2013 and continued to build strong relationships with advertisers globally,” said Chief Executive Officer William Eccleshare.“Our digital and interactive outdoor assets offer a depth of consumer engagement never before available, and we are helping our advertisers realize the increasing value of reaching the mobile consumer. Our focus this year is on future growth and profitability, especially in our digital displays, emerging markets and our national advertising business in the U.S.We continue to drive strong growth in many U.S. markets, as well as China, Singapore, Brazil, Chile and other emerging markets, and we are boosting our share of the European advertising markets.” Full Year 2013 Results Consolidated revenues were flat at $2.95billion for the full year 2013 compared to 2012, driven by growth at Americas that was offset by a decline at International.Excluding the effects of movements in foreign exchange rates and divestiture of businesses during the third quarter of 2012,1,3 revenues were up less than 1%. ● Americas revenues rose $11million, or 1%, on a reported basis compared to 2012.New contracts drove higher occupancy and rates in traditional bulletins and posters, while higher revenues in digital displays were due to higher occupancy and capacity.Partially offsetting the growth of digital was the absence of revenue from the 77digital boards in Los Angeles that were turned off due to a court ruling. ● International revenues increased $3million, or less than 1%, after adjusting for divestitures during the third quarter of 2012 ($20million revenue reduction) and a $5million increase from movements in foreign exchange rates.Revenue growth in emerging markets, including China and Brazil, as well as strong performance in the UK, were offset in part by declines in developed markets, some of which faced challenging economic conditions, such as France.On a reported basis, revenues decreased $12million, or 1%, compared to 2012. The Company’s OIBDAN1 grew 4% to $691million in 2013 compared to $664million in 2012 on a reported basis.2013 OIBDAN increased $33million, excluding the effects of movements in foreign exchange rates and divestiture of businesses.Included in the 2013 OIBDAN of $691million were $36million of operating and corporate expenses related to the Company’s strategic revenue and efficiency initiatives to attract additional advertising dollars to the business and improve operating efficiencies, as well as $25 million of litigation expenses.OIBDAN for 2012 reflected $44million of such expenses, as well as $12million of litigation expenses and $27million of legal and other costs in Latin America, which did not recur in 2013. The Company’s consolidated EBITDA, as defined under the CCWH Senior Notes indenture, was $780million in 2013, down 1% from 2012. The Company’s consolidated net loss totaled $24million for 2013 compared to a consolidated net loss of $159million in 2012, due primarily to the loss on extinguishment of debt in 2012 that did not recur in 2013, lower interest expense and higher operating income. Fourth Quarter 2013 Results Consolidated revenues totaled $806million, a $3million increase compared to the fourth quarter of 2012. ● Americas revenues decreased $6million, or 2%, driven by lower revenues at airports due to lost contracts and the absence of revenue from the 77digital boards in Los Angeles that were turned off due to a court ruling.Partially offsetting these declines were higher occupancy and rate on traditional bulletins, as well as our growth from rising rates, capacity and occupancy of digital bulletins in our markets. ● International revenues rose $9million, or 2%.Revenue growth in emerging markets, including China, was partly offset by declines in developed markets, some of which faced challenging economic conditions, such as France. The Company’s OIBDAN1 increased 8%, or $18million, to $223million for the three months ended December31, 2013, compared to $205million in the same period of 2012.Included in the 2013 fourth quarter OIBDAN were $13million of operating and corporate expenses associated with the Company’s strategic revenue and efficiency initiatives to attract additional advertising dollars to its businesses and improve operating efficiencies, a decrease of $5million compared to the same period in 2012. The Company’s consolidated net income totaled $19million in the fourth quarter of 2013 compared to a consolidated net loss of $139million in the same period of 2012.This was due primarily to the loss on extinguishment of debt in 2012 that did not recur in 2013, higher operating income and lower interest expense. Key Highlights The Company’s recent key highlights include: Americas ● Installing 67 new digital billboards for a year-end total of 1,148 across 37 U.S. markets. ● Putting up three new full-motion digital billboards at the highly trafficked Penn Plaza, across from Madison Square Garden in New York City. ● Launching 75 advertising displays and two digital screens in Boston’s South Station and becoming the new operator and media provider for the San Diego Metropolitan System’s 400-plus bus shelters. ● Partnering with Washington State Municipalities and Seahawks sponsors to pay tribute to Super Bowl-winning Seattle Seahawks by dedicating 20 billboards within two miles of CenturyLink Field for two weeks to Seahawks’ fans as “the best in the NFL.” ● Launching Clear Channel Airports’ new indoor digital media network for Philadelphia International Airport; renewing our multi-year deal with Signature Flight Support, the exclusive media provider for the company’s 62 private aviation terminals in the U.S; and announcing the first 24-hour-a-day airport radio station – AIR Chicago – from Clear Channel Airports and iHeartRadio for O’Hare and Midway travelers. ● Naming Kenneth Shapiro, an eighteen-year veteran of Turner Broadcasting Sales, as Executive Vice President of Sales for Clear Channel Outdoor – North America, responsible for sales to national clients in the U.S. and maximizing the results of all local selling in the U.S. and Canada. International ● Contracting with the City of Rio de Janeiro in Brazil to convert static panels to digital on 70 clocks situated along the iconic beaches of Copacabana, Ipanema, Leblon and other high traffic spots in Rio City.These premium sites will be ready for advertisers for the 2orld Cup Brazil. ● Becoming the exclusive operator of advertising space at Rome’s two airports to reach the 41 million air passengers traveling through Italy’s capital annually with new technology and state-of-the-art digital panels. ● Winning a five-year contract with Sydney Trains to roll out one of the largest digital out-of-home infrastructures in the Sydney outdoor market, including an extensive network planned across premium concourse precincts at Sydney’s Central Business District key railway stations. Revenues, Operating Expenses and OIBDAN by Segment (In thousands) Three Months Ended December 31, % Change Year Ended December 31, % Change Revenue1 Americas (2
